Mollison, Judge:
The appeals for reappraisement listed in schedule "A,” hereto attached and made a part hereof, have been submitted for decision upon the following stipulation of counsel for the parties hereto:
It is hereby stipulated and agreed by counsel for the respective parties, subject to the approval of the Court, that the merchandise involved in the appeals listed in Schedule “A” hereto attached, and made a part of this stipulation, consist of paint brushes exported from England.
That at the time of exportation thereof, such or similar paint brushes were not being freely offered for sale for home consumption in England, or for export to the United States, or for sale in the principal markets of the United States, in accordance with the provisions of Section 402 (c), (d), and (e), of the Tariff Act of 1930, as amended.
That at the time of exportation thereof, the “cost of production” of such paint brushes, as defined in Section 402 (f) of the aforesaid Act, is as shown in the respective appeals for the particular paint brushes described in Schedule B, hereto attached and made a part hereof.
That these appeals for reappraisement are submitted for decision upon this stipulation.
On the agreed facts I find the cost of production, as that value is defined in section 402 (f) of the Tariff Act of 1930, to be the proper basis for the determination of the value of the merchandise identified in schedule “B,” hereto attached and made a part hereof, and that such values are as shown in said schedule “B.”
Insofar as the appeals relate to all other merchandise they are hereby dismissed.
Judgment will be entered accordingly.